—Order unanimously affirmed with costs. Memorandum: Supreme Court properly exercised its discretion in shielding an attorney’s opinion letter from disclosure. The letter was protec ted by the attorney-client privilege. That privilege was not waived by the inadvertent disclosure of the letter (see, Manufacturers & Traders Trust Co. v Servotronics, Inc., 132 AD2d 392). (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Disclosure.) Present—Denman, P. J., Lawton, Wesley, Doerr and Boehm, JJ.